TEXTMUNICATION HOLDINGS, INC. 1 PLEASENT HILL, CA, USA 94523 Via EDGAR August 11, 2014 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Maryse Mills-Apenteng, Special Counsel Re: Textmunication Holdings, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed July 17, 2014 File No. 333-196598 Dear Mr. Mills-Apenteng: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated August 6, 2014 by Maryse Mills-Apenteng, Special Counsel of the Commission’s Division of Corporate Finance, this correspondence shall serve as acknowledgment by the Company of the following: § should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; § the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and § the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Textmunication Holdings, Inc. /s/ Wais Asefi By: Wais Asefi Chief Executive Officer
